DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “A”, “B”, “C”, “D”, “E”, “G”, “H”, “L”, “M”, and “Q”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “12” in Figs. 3-4, “14” in Figs. 3-4, and “19” in Figs. 1 and 3-4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) 

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrases “preparation” in line 4, “clamping” in line 9, “transfer” in line 14, “release” in line 21, and “wait” in line 25 having differing suffixes/tenses and should all be written in one consistent suffix/tense for grammatical clarity. For example: preparing, clamping, transferring, releasing, and waiting would all be the same suffix/tense.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “step 2-3:” in line 14 should instead be written as –step 2-3,-- for consistency with the rest of the claim limitations that use a comma (“,”) rather than a colon (“:”).  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrases “faces to” in lines 5, 7, and 18 should instead be written as –faces—for grammatical clarity.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the additional spacing between “seat” and “;” in line 7 should be removed.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “a auxiliary” in line 4 should instead be written as –an auxiliary—for grammatical clarity.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  the phrase “a auxiliary” in lines 3-4 should instead be written as –an auxiliary—for grammatical clarity.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the capitalizations of “Manufacturing” in lines 2 and 4, “On” in line 6, “Sleeving” in line 9, “Processing” in line 11, and “Dismounting” in line 12 should all be lower-cased.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “respectively driving a first chuck seat and a second chuck seat to move oppositely by a first nut and a second nut until arriving at set positions” in lines 8-10 is unclear. It is unclear how the first and second chucks are driven to move by first and second nuts when nuts are 
Claims 2-8 are indefinite by dependence on claim 1. 

Regarding claim 2, the phrase “the carcass assembly” in line 4 is unclear. It is unclear if this is referring to the first, second, third, or fourth carcass assembly from claim 1, or if this is referring to a new carcass assembly that is worked upon and processed into the first carcass assembly in which case it lacks sufficient antecedent basis because a carcass assembly was not previously disclosed. For the purposes of examination, the examiner assumes any of the aforementioned carcass assemblies may satisfy the claim limitation.  
Regarding claim 2, the phrase “the two sides” in line 5 lack sufficient antecedent basis. 
Claims 4-8 are indefinite by dependence on claim 2. 

Regarding claim 3, the phrases “the turn-up device” in line 5 and “the green tire” in line 23 lack sufficient antecedent basis.

Regarding claim 4, the phrase “the turn-up device” in lines 3 and 5 is unclear. In claim 2 there was previously discloses a first and second turn-up device. Thus, it is unclear which turn-up device is being referred to now. Does it refer to the first turn-up device, the second turn-up device, to each one acting in the same manner, or to a new and different turn-up device? For the purposes of examination, the examiner assumes any of the above interpretations will satisfy the claim limitation. 
Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination, the examiner assumes that the term “assy” is meant to define an assembly or device. 
Regarding claim 4, the phrases “the top” in line 9, “the edge” in line 9, and “the inner side” in line 11 lack sufficient antecedent basis. 
Claim 5 is indefinite by dependence on claim 4. 

Regarding claim 5, the phrase “the bladder” in line 7 is unclear. It is unclear if this is referring to the building bladder previously disclosed in claim 1, to the bladder device previously disclosed in claim 4, or to a new and different bladder which therefore lacks sufficient antecedent basis. For the purposes of examination, the examiner assumes any of the aforementioned interpretations will satisfy the claim limitation. 

Regarding claim 6, the phrase “the ply down finger assy” in line 8 lacks sufficient antecedent basis because previously a ply down finger assy was disclosed in claim 4, which claim 6 does not depend on. 
Regarding claim 6, the term “assy” in line 8 is unclear. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term 

Regarding claim 7, the phrase “the top” in line 4 lacks sufficient antecedent basis. 

Regarding claim 8, it is unclear how the bladder, which must be the building bladder as that is the only bladder that was previously disclosed in claims 1-2, is inflated to push the carcass assembly upward toward the carcass drum when the carcass assembly is provided on top of the carcass drum and the building bladder is provided on the building drum. For the purposes of examination, the examiner assumes there is a new bladder different from the building bladder that is used in the turn-up step in step 1-5. 
Regarding claim 8, the phrases “the outer side” in line 5 and “the apex bead ring” in line 5 lack sufficient antecedent basis. 

Regarding claim 9, the phrase “respectively driving a first chuck seat and a second chuck seat to move oppositely by a first nut and a second nut until arriving at set positions” in lines 8-10 is unclear. It is unclear how the first and second chucks are driven to move by first and second nuts when nuts are intended to fixedly connect things rather than to drive them to move. Therefore, it is unclear how the chucks are driven to be moved by the nuts. For the purposes of examination, the examiner assumes that the first and second chuck seats are moved oppositely and the first and second nuts are components that are involved in the apparatus that drives the chucks to be moved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 101372155, see updated machine translation) (of record) and Mancini (US 2007/0267125).

Regarding claims 1 and 9, Cheng discloses a tire building method, comprising the following steps: step 1, manufacturing a first carcass assembly on a carcass drum (Figs. 1-2: 2) ([0024]-[0026]), and transferring the first carcass assembly to a building drum (Figs. 1-2: 7) through a first carcass transfer device (Figs. 1-2: 4) ([0027]-[0029]); step 2, manufacturing a second carcass assembly on a belt drum (Figs. 1-2: 9) ([0032]-[0034]), and transferring the second carcass assembly to the building drum (Figs. 1-2: 7) through a second carcass transfer device (Figs. 1-2: 5) ([0037]-[0038]); step 3, on the building drum, the drum ends are axially contracted (i.e. moved oppositely because they are not moving in the same direction) until arriving at set positions, and meanwhile inflating a building bladder to support the first carcass assembly ([0101]); step 4, sleeving the second carcass assembly on the supported first carcass assembly ([0082], [0092], [0096], [0099]), and integrating (i.e. fitting) the two carcass assemblies together and rolling (Fig. 1: 8) the same to form a third carcass assembly ([0101]-[0102]); step 5, processing the third carcass assembly to form a fourth carcass assembly ([0102]-[0103]); and step 6, dismounting (Fig. 1: 15) the fourth carcass assembly from the building drum (Fig. 1: 7) ([0103]-[0104]), thus completing the tire building operation.

Mancini teaches a method for manufacturing tires comprising a step wherein, on the building drum (Figs. 2-7), respectively driving a first chuck seat (Figs. 2-7: 40) and a second chuck seat (Figs. 2-7: see 40 on opposite side of drum/carcass support to first chuck seat) to move in opposite screwing directions (i.e. oppositely) by a first anchoring flange (i.e. nut) (Figs. 2-7: 15) and a second anchoring flange (i.e. nut) (Figs. 2-7: 16) until arriving at set positions ([0043]-[0044], [0054], [0059], [0063]), and meanwhile inflating a building bladder (Figs. 2-7: 14) to support the first carcass assembly ([0054], [0059]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Cheng in order to provide the aforementioned step as it is generally known in the tire manufacturing art, as taught by Mancini, and because Cheng is silent as to the specific steps performed in order to obtain the first carcass assembly. 

Claims 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 101372155, see updated machine translation) (of record) and Mancini (US 2007/0267125) as applied to claim 1 above, and further in view of Enders (US 4,584,038).

Regarding claim 2, Cheng further discloses providing (i.e. sleeving) the carcass assembly on the carcass drum ([0074]) and rolling up the bead ([0065]). However, modified Cheng does not expressly recite the specific steps of: step 1-1: sleeving the carcass assembly on the carcass drum; step 1-2: respectively performing turn-down on the two sides of the carcass assembly by using a first turn-up device and a second turn-up device; step 1-3: respectively performing bead setting on the two sides of the carcass assembly by using the first turn-up device and the second turn-up device; step 1-4: respectively 
Enders teaches a method of manufacturing a tire, comprising: sleeving the carcass assembly (Figs. 2-10: 79) on the carcass drum (Figs. 1-10: 21) (Col. 7 lines 47-53); respectively performing turn-down on the two sides of the carcass assembly by using a first turn-up device and a second turn-up device (Fig. 1: 26; Fig. 2) (Col. 4 lines 9-25; Col. 7 lines 54-68; Col. 8 lines 1-6); respectively performing bead setting (Fig. 3: 74, 77) on the two sides of the carcass assembly (Fig. 3: 79) by using the first turn-up device and the second turn-up device (Fig. 3) (Col. 8 lines 6-11); respectively performing bead locking on the two sides of the carcass assembly by using the first turn-up device and the second turn-up device (Fig. 7) (Col. 8 lines 29-40); respectively performing turn-up on the two sides of the carcass assembly by using the first turn-up device and the second turn-up device (Figs. 7-10) (Col. 8 lines 26-29); and completing all turn-up processes of the carcass assembly to obtain the first carcass assembly (Fig. 10) (Col. 9 lines 1-20). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Cheng in order to provide the aforementioned steps in manufacturing the first carcass assembly as these steps are generally known in the tire manufacturing art, as taught by Enders, and because Cheng is silent as to the specific steps performed in order to obtain the first carcass assembly. 

Regarding claim 4, Enders further teaches that the turn-down procedure in step 1-2 comprises a step 2.1: the turn-up device (Fig. 1: 26) moves integrally along the axial direction of a building machine main shaft (Fig. 1: 22) toward the carcass drum (Fig. 1: 21) (Col. 4 lines 23-28), and an outer sleeve device (Fig. 1: 66) stops moving when the turn-up device arrives at a first distance away from the carcass drum; however, a ply down finger assy (Fig. 1: 29) and a device (Fig. 1: 58) thereon, and a bladder device (Fig. 1: 
The examiner notes that the claim limitations “a ply down finger assy and a device thereon” and “a bladder device and a device thereon” are very broad and do not provide any structure to the claims, thereby any additional “device” on the respective ply down finger assy and bladder device will satisfy the claim limitation. 

Regarding claim 5, Enders further teaches that the turn-down procedure in step 1-2 comprises a step 2.2, which is executed after the step 2.1: the outer sleeve device (Fig. 1: 66) moves toward the carcass drum (Figs. 1-10: 21), and an auxiliary push sleeve (Figs. 1-3: 75) on the outer sleeve device comes into contact with the finger paddle (Figs. 1-3: 56), so that the finger paddle rotates around the hinge shaft and tucks (Fig. 2); and in the tucking process, the finger paddle abuts the edge portion of the carcass assembly against the bladder(Figs. 2-4).

Regarding claim 6, Enders further teaches that an apex bead ring (Figs. 1-10: 77) is arranged at an end of a clamping jaw (Figs. 1-3: 74) of a bead setting device (Figs. 1-3: 30); a bead setting driving device pushes the clamping jaw, and the clamping jaw pushes the apex bead ring to the set position of the carcass assembly (Figs. 2-3: 79); and then, the clamping jaw returns to the original position under the drive of the 

Regarding claim 8, Enders further teaches that the turn-up step in step 1-5 comprises: the bladder (Figs. 7-10: 42) is inflated to expand and pushes the carcass assembly (Figs. 7-10: 79) upward toward the carcass drum (Figs. 7-10: 21), and at the same time, an auxiliary push disk (Figs. 7-10: 76) pushes the expanded bladder to the carcass drum so as to turn up the carcass assembly to the outer side of the apex bead ring (Figs. 7-10: 77), thus completing the turn-up process.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 101372155, see updated machine translation) (of record) and Mancini (US 2007/0267125) as applied to claim 1 above, and further in view of Benjamin (US 5,354,404), Sumiuchi et al. (US 5,087,316), and Singh (US 6,416,305).

Regarding claim 3, modified Cheng does not expressly recite the specific steps of transferring the first carcass assembly to the building drum through the first carcass transfer device. 
Substantially similar to Cheng, Benjamin teaches a tire building method, comprising the following steps: step 1, manufacturing a first carcass assembly on a carcass drum (Fig. 1: 60) (Col. 1 lines 24-39; Col. 4 lines 5-9; Col. 7 lines 51-53), and transferring the first carcass assembly to a building drum (Fig. 1: 80) through a first carcass transfer device (Fig. 1: 100) (Col. 5 lines 26-38; Col. 9 lines 6-10); step 2, manufacturing a second carcass assembly on a belt drum (Fig. 1: 75) (Col. 1 lines 48-57; Col. 4 lines 48-21; Col. 7 lines 53-55), and transferring the second carcass assembly to the building drum through a second 
Benjamin further teaches the following steps: step 2-1, preparing: the first carcass transfer device (Fig. 1: 100) is entirely at a waiting position (Fig. 7A) (Col. 5 lines 31-34), and a turn-up device faces the carcass drum (Figs. 3-5); and then, a rotating device rotates, so that a transfer ring device (Fig. 1: 100) faces the carcass drum (Fig. 1: 60) (Col. 5 lines 34-55); step 2-2, clamping: the first carcass transfer device moves toward the carcass drum (Col. 5 lines 34-38); when the first carcass assembly is located in the transfer ring device, the first carcass transfer device stops moving; and then, the transfer ring device clamps the first carcass assembly located on the carcass drum (Fig. 7B) (Col. 5 lines 34-45); step 2-3, transferring: the first carcass transfer device moves toward the building drum, and after the transfer ring device leaves the carcass drum (Col. 5 lines 42-45); and then, the rotating device rotates 180 degrees (Fig. 7C) (Col. 5 lines 44-48), so that the turn-up device faces to the carcass drum (Figs. 3-5); and the first carcass transfer device moves toward the building drum (Col. 5 lines 49-55); step 2-4, releasing: after the transfer ring device sleeves the first carcass assembly on the building drum, the first carcass transfer device stops moving (Col. 5 lines 49-55); and then, the transfer ring device releases the green tire and sleeves the first carcass assembly on the building drum (Col. 5 lines 49-55); and step 2-5, waiting: the first carcass transfer device moves toward the carcass drum and moves to the waiting position (Col. 5 lines 54-55). Transferring the carcass in this manner eliminates the need for the operator having to remove and handle the carcasses, leaving him free to fulfill other duties (Col. 14 lines 27-29). More important, however, the direct 
Benjamin further teaches that a gripper (Fig. 7: 315) is used to extend out and retract back according to the function being performed. However, Benjamin does not expressly recite how the grippers are moved, in particular, Benjamin does not expressly recite an oil cylinder that is provided on a supporting device and that retracts back to take back the roller to cause the roller to leave a balance seat or that extends out so that the roller is supported on the balance seat.
Nevertheless, it is generally known in the tire manufacturing art to provide oil cylinders for extending and retracting rollers. For instance, Sumiuchi teaches a transfer apparatus for tire constituting members as part of a method for forming a tire comprising three work stations (Fig. 1: a carcass building section 6 for a carcass band K on a carcass drum 5, a belt building section 56 for a belt band D on a belt drum 55, and a tire building section for a green tire G on a building drum 19), substantially similar to Cheng, wherein a transporting device includes rollers (Fig. 8: 105) and a cylinder for grasping/gripping the tire member being worked upon (Fig. 8: 115) (Col. 6 lines 50-65). Although not directed to an exact transfer 
Moreover, Sumiuchi teaches a generic cylinder and does not expressly recite whether it is an air/gas cylinder or an oil/fluid cylinder. However, it is generally known in the art to provide a cylinder with a working/operating fluid, such as oil. For instance, Singh teaches that commercially available cylinders may be used with operating fluids such as oil where higher pressure can be utilized and smaller cylinder cylinders may be used (Col. 3 lines 33-44). Although Singh teaches using the cylinders for a different purpose in the tire manufacturing process, one of ordinary skill in the art would have found it obvious that cylinders operating with oil would also be applicable and useful in modified Cheng so as to utilize higher pressures and smaller cylinders. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Cheng in order to provide the cylinder with oil as an operating fluid as is generally known in the art for the benefits as discussed above, as taught by Singh.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 101372155, see updated machine translation) (of record), Mancini (US 2007/0267125), and Enders (US 4,584,038) as applied to claims 1-2 above, and further in view of Rex (US 6,585,022).

Regarding claim 7, Enders further teaches that a piston (Fig. 1: 38) moves toward the carcass drum (Figs. 1-10: 21), then pushes a sliding disk (Fig. 1: 36) toward the carcass drum (Fig. 1: 21) along the axial direction.

Nevertheless, it is generally known in the tire building art to provide a piston that moves toward a carcass drum so as to push a sliding disk toward the carcass drum along the axial direction as well as providing a locking block at the top of the mandril closely abuts the bladder against the carcass assembly. For instance, Rex teaches a tire building method comprising a step during the turn-up process wherein a piston (Figs. 1-2: 46) moves toward a carcass drum, then pushes a sliding disk toward the carcass drum along the axial direction, so that a mandril (Figs. 1-2: 30) rises, and a locking block (Figs. 1-2: 28) at the top of the mandril closely abuts a bladder (Figs. 1-2: 52) against a carcass assembly (Figs. 1-2: 84) (Col. 3 lines 36-56; Col. 4 lines 41-51). This provides a bead seat characterized by each of the segments having a circumferentially extending channel for mounting a first edge and a second edge of the bladder, wherein a minimum stretching of the first edge and the second edge of the bladder occurs (Col. 2 lines 38-46). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Cheng in order to provide that the sliding disk is pushed toward the carcass drum so that a mandril rises and a locking block at the top of the mandril closely abuts the bladder against the carcass assembly as these steps are generally known in the tire manufacturing art and provide minimum stretching of the bladder edges, as taught by Rex, and because Cheng is silent as to the specific steps performed in order to obtain the first carcass assembly.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.




/SEDEF E PAQUETTE/Examiner, Art Unit 1749